                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


KEITH LAVON COOPER, JR.,

             Plaintiff,

v.                                            Case No. 3:19-cv-309-BJD-MCR

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.

                 Defendants.
_______________________________

                                   ORDER

                           I. Background & Status

        Before the Court are the following motions: (1) Corizon Health, Inc.’s

motion for summary judgment (Doc. 105; Corizon Motion); (2) Defendants

Massee, Sailee, Saylor, Bickerstaff, Burnett, Guitherman, Phillips, Stephen,

and Powell’s motion for summary judgment (Doc. 107); and (3) Plaintiff’s

motion to extend the deadlines, joined by Defendants Freeman, Massee, Sailee,

Saylor, Bickerstaff, Burnett, Guitherman, Phillips, Stephen, and Powell (Doc.

113).

        The Court previously directed Plaintiff to respond to Defendants’

motions for summary judgment by May 20, 2021. See Order (Doc. 111). The

Court warned Plaintiff his failure to do so would result in the Court treating
the motions as unopposed. See Order (Doc. 111) (citing M.D. Fla. R. 3.01(c)).

Plaintiff’s counsel, Rodney Gregory, thereafter filed two documents in which

he requests more time for discovery and to file motions for summary

judgment.1 See Motions (Docs. 113, 114). Mr. Gregory asserts he is still

awaiting discovery responses from all Defendants, which he needs to properly

respond to any dispositive motions. All Defendants except Corizon join the

motion to extend the deadlines (Doc. 113).

      On June 23, 2021, the Court held a status conference because Mr.

Gregory failed to respond to the pending motions for summary judgment as

directed and instead requested an extension of the deadlines (most of which

have already passed); all parties except Corizon indicate they need more time

to complete discovery, but dispositive motions have been filed and the case is

set for trial on November 1, 2021; and Mr. Gregory indicates he intends to

withdraw as Plaintiff’s counsel.

      At the status conference, counsel for Defendant Warden Freeman agreed

to an extension of the deadlines in part because counsel wants to retain an

expert. Counsel for the officers represented the officers do not need to retain

an expert and are ready to proceed to trial if the Court denies their motion for




      1Mr. Gregory represents by title of the second filing (Doc. 114) that it is also
meant to be a response to Corizon’s motion for summary judgment. It is not.
                                          2
summary judgment. However, counsel clarified the officers do not oppose

extending the deadlines. Corizon’s attorney, on the other hand, represented

Corizon has responded to all Plaintiff’s discovery requests and met all case

management deadlines and contends extending the deadlines at this point

would prejudice Corizon.

      Mr. Gregory conceded the case has been mis-managed. He explained

there was a delay scheduling depositions because Plaintiff sustained a serious

injury in October or November; he (Mr. Gregory) was suspended from the

practice of law for sixty days in late 2020; the law firm primarily responsible

for the case withdrew during Mr. Gregory’s suspension; and the assigned

mediator was unable to schedule a mediation within the deadline set by the

Court. During Mr. Gregory’s sixty-day suspension, another attorney, Gerald

Bernard Stewart, agreed to serve as counsel of record for appearances only.

According to Mr. Gregory, Mr. Stewart’s sole role was that of a placeholder;

Mr. Stewart was not responsible for the case.

      The circumstances Mr. Gregory describes are concerning. Mr. Gregory

essentially allowed the case to remain dormant while he was suspended, which

undoubtedly played a role in his failure to meet case management deadlines,

including disclosing expert reports and taking depositions. Additionally, Mr.

Gregory’s unfamiliarity with the Court’s Local Rules impeded him from timely


                                      3
and properly seeking extensions of the deadlines.2 Corizon should not have to

suffer the consequences of Mr. Gregory’s professional missteps, especially after

the Court cautioned all parties in November 2020, that it expected them to

“adhere to the amended deadlines,” see Order (Doc. 87), and recently cautioned

Mr. Gregory that his continued failure to comply with the Court’s Local Rules

may result in sanctions, see Order (Doc. 111).

        Accordingly, upon due consideration of the parties’ positions, the

procedural posture of the case, and Mr. Gregory’s failure to meet case

management deadlines even after they had been extended, the Court deems

Corizon’s motion for summary judgment unopposed and ripe for consideration.

Given the remaining Defendants do not oppose an extension of the deadlines,

the Court will vacate the amended case management and scheduling order

(Doc. 94) and deny the officers’ motion for summary judgment (Doc. 107) as

moot.

                           II. Plaintiff’s Allegations

        Plaintiff is proceeding on a fourth amended complaint (Doc. 75; FAC).

His claims arise out of an incident that occurred on April 30, 2015, at the work



        Mr. Gregory consistently has failed to comply with applicable Rules and
        2

Court Orders, and some of his motions have been stricken for that reason. See Orders
(Docs. 97, 100, 103, 111, 119). As of the date of the status conference, Mr. Gregory
admittedly still had not familiarized himself with the Court’s Local Rules, despite
having been ordered to do so in February 2021. See Order (Doc. 97).
                                         4
camp at Baker Correctional Center (Baker CI). See FAC ¶¶ 32, 72. According

to Plaintiff, up to twenty-two other inmates who were associated with a prison

gang called the “Cutthroats” were impermissibly granted access to Plaintiff’s

housing unit where they beat Plaintiff unconscious in retribution for falling

behind on extortion payments demanded by the head of the Cutthroats, “the

Terrorizer.” Id. ¶¶ 43-45, 48, 62, 65-67, 72-74. Plaintiff alleges corrections

officers and the warden could see the attack but did nothing to stop it. Id. ¶¶

75-78. He asserts Corizon was deliberately indifferent to his need for medical

care, not only while he was housed at Baker CI but at other correctional

institutions as well. Id. ¶¶ 105-15. Plaintiff alleges Corizon has a custom or

policy of “provid[ing] [in]adequate treatment and services to prisoners” in the

care and custody of the Florida Department of Corrections (FDOC). Id. ¶ 132,

173.

              III. Motion for Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure provides, “[t]he court

shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the evidence is

such that a reasonable jury could return a verdict in favor of the nonmovant.

Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting


                                      5
Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A]

mere scintilla of evidence in support of the non-moving party’s position is

insufficient to defeat a motion for summary judgment.” Kesinger ex rel. Estate

of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

      The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there are no

genuine issues of material fact to be determined at trial. See Clark v. Coats &

Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The record to be considered on

a motion for summary judgment may include “depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

      “When a moving party has discharged its burden, the non-moving party

must then go beyond the pleadings, and by its own affidavits, or by depositions,

answers to interrogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (internal quotation marks omitted).

Substantive law determines the materiality of facts, and “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will


                                       6
properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248.

In determining whether summary judgment is appropriate, a court “must view

all evidence and make all reasonable inferences in favor of the party opposing

[the motion].” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citing

Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578

(11th Cir. 1994)).

                                 IV. Analysis

      Plaintiff’s sole claim against Corizon is for deliberate indifference to his

serious medical needs under the Eighth Amendment (count three of the FAC).

Deliberate indifference to an inmate’s serious medical needs constitutes the

unnecessary and wanton infliction of pain, which the Eighth Amendment

proscribes. Estelle v. Gamble, 429 U.S. 97, 104 (1976). See also Ancata v.

Prison Health Servs., Inc., 769 F.2d 700, 704 (11th Cir. 1985) (“The knowledge

of the need for medical care and intentional refusal to provide that care has

consistently been held to surpass negligence and constitute deliberate

indifference.”).

      However, disputes regarding the adequacy of medical care a prisoner has

received, including diagnostic testing, sound in tort law. Hamm v. DeKalb Cty.,

774 F.2d 1567, 1575 (11th Cir. 1985). Consequently, “federal courts are

generally reluctant to second guess medical judgments and to constitutionalize


                                        7
[tort] claims.” Id. (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (1st Cir.

1981) (alteration in original)). “[T]he question of whether governmental actors

should have employed additional diagnostic techniques or forms of treatment

‘is a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding liability under the Eighth Amendment.”

Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (quoting Estelle, 429 U.S.

at 107).

      When a prisoner complains the medical treatment he received

constitutes cruel and unusual punishment, he must demonstrate the

treatment was “so grossly incompetent, inadequate, or excessive as to shock

the conscience or to be intolerable to fundamental fairness.” Harris v. Thigpen,

941 F.2d 1495, 1505 (11th Cir. 1991) (quoting Rogers v. Evans, 792 F.2d 1052,

1058 (11th Cir. 1986)). See also Owens v. Sec’y of Fla. Dep’t of Corr., 812 F.

App’x 861, 869 (11th Cir. 2020) (per curiam) (affirming the district court’s

grant of summary judgment in favor of a prison doctor who declined to order

an x-ray, because the doctor’s medical judgment, “even if it were incorrect or

in conflict with another doctor’s medical judgment,” was not a constitutional

violation).

      Corizon documents in its motion for summary judgment that Plaintiff

received medical attention on the day of the incident—he was transferred to


                                       8
Shands by helicopter—and extensive follow-up care, both at Baker CI and

other FDOC institutions. See Corizon Motion at 26-27. Corizon’s expert, Dr.

Alfred Joshua, offers an affidavit (Doc. 105-1) and a report (Doc. 105-14; Expert

Report) in which he comprehensively summarizes the medical treatment

Plaintiff received on the day of the incident and in the weeks and months

following. See Expert Report at 7-18.3

      Dr. Joshua concludes Plaintiff “was afforded extensive clinical oversight,

delivery   of   various    healthcare    services,   multiple    routine    specialist

appointments, surgical repair, medications, and orthotics which would likely

not have been coordinated to the extent in the community as it was done in the

[FDOC] under Corizon’s medical oversight.” Id. at 19. He explains that after

Plaintiff was released from the hospital the day after the incident, he received

extensive routine and specialized treatment:

             Over the course of the next several months, Mr.
             Cooper received the attention of various specialists
             which included a Neurologist, Neurosurgeon, Physical
             Therapist, Ophthalmologist, Optometrist, and Head
             and Neck Specialists for his various injuries. These
             specialists do not include the routine care he received


      3 Corizon submitted over 2,000 pages of medical records with its motion for
summary judgment (Docs. 105-3 through 105-13; Motion Exs. 3-13). Some of the
medical records document a prior injury to Plaintiff’s lower extremities. Plaintiff has
a history of multiple gunshot wounds to his left leg, which caused balance issues and
weakness. See Motion Ex. 3 at 7; Motion Ex. 12 at 121. Because of the length of the
records, the Court cites primarily Dr. Joshua’s summary and report, but the Court
has reviewed all records submitted.
                                          9
             from the medical providers, admissions to the medical
             infirmary unit, and nursing staff services while he was
             at Baker [CI] and Taylor Correctional facility. The
             care was extended out for many years in the case of
             the Neurologist and Physical Therapist.

Id. In addition to seeing specialists and receiving routine care, Plaintiff

underwent numerous diagnostic tests including CT scans, x-rays, MRIs and

EMGs. Id. Additionally, Plaintiff received surgery to repair a nasal fracture

and was prescribed multiple medications. Id. at 20. Dr. Joshua states his

opinion as follows: “Based on the extensive medical records and level of clinical

attention Mr. Cooper received, it is my opinion that there is no basis for any

allegations of Corizon for failing to deliver adequate medical care for Mr.

Cooper.” Id. at 19.

      When deposed, Plaintiff conceded he had “gotten all sorts of medical care

while [he was] in the custody of the [FDOC],” including hospital visits, prison

infirmary stays, physical therapy, surgery, medications (Neurontin, Tylenol,

Ibuprofen, Naproxen, Decadron, Toradol, and Baclofen), devices to assist with

walking,4 and appointments with specialists, such as eye doctors and


      4 Shortly after the incident, Plaintiff started complaining of numbness in his
legs and an inability to walk. See Expert Report at 9, 11, 13. On September 14, 2015,
a neurosurgeon at Memorial Hospital Jacksonville diagnosed Plaintiff with
paraplegia but concluded “no surgical intervention . . . could help him.” Id. at 17.
Prison nurses suggested Plaintiff may have been exaggerating the extent of the
weakness in his legs. For instance, a nurse noted Plaintiff was seen changing
positions in his bed with his legs following independently in a fluid motion, and he
positioned his “legs independently in bent knee position” six times. See Expert Report
                                          10
neurosurgeons. See Pl. Dep. at 109-14. He also acknowledged he was

“immediately sent out to the hospital for medical care” when prison doctors

were not able to care for him at the facility. Id. at 116.

      The only deficiency in medical care Plaintiff attributed to Corizon

providers was that he was forced to wait “a whole 24 hours to see a doctor”

when he was released from Shands the day after the incident. Id. at 115.

During that 24 hours, Plaintiff experienced an inability to control his bladder,

but he admitted he was in the prison infirmary and nurses helped clean him.

Id. He was not ignored.

      Upon review and viewing the evidence in the light most favorable to

Plaintiff, the Court finds Corizon has carried its burden on summary judgment.

More specifically, Corizon demonstrates by reference to the record that there

are no genuine issues of material fact to be determined at trial. See Clark, 929

F.2d at 608. The evidence shows, and Plaintiff acknowledged at deposition,

that Plaintiff received immediate and continuing medical care for the injuries

he sustained at the hands of other inmates on April 30, 2015.




at 17-18; Motion Ex. 3 at 163. A few days later, a different nurse saw Plaintiff “move
his left leg without using his hands.” See Expert Report at 18; Motion Ex. 3 at 164.
Plaintiff was released from prison on March 2, 2018. See FDOC offender information
search, available at http://www.dc.state.fl.us/OffenderSearch/Search.aspx (last
visited July 12, 2021). Plaintiff testified at his deposition (Doc. 108-1; Pl. Dep.) that
he can now walk, and he drives. See Pl. Dep. at 109.
                                           11
        Stated differently, there is no evidence showing Corizon knew Plaintiff

needed medical care but refused to provide or delayed providing it. See Ancata,

769 F.2d at 704 (summarizing the ways in which a medical provider exhibits

deliberate indifference). On the contrary, the records show Plaintiff received

extensive medical care for the injuries he sustained on April 30, 2015, and

there is no evidence suggesting that care was “so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness.” Harris, 941 F.2d at 1505. Plaintiff’s subjective belief

that prison doctors should have evaluated him at designated intervals or

prescribed different or more medications “is not an appropriate basis for

grounding liability under the Eighth Amendment.” See Adams, 61 F.3d at

1545.

        Plaintiff offers no evidence in opposition to the motion, and he may not

rely on the unsubstantiated allegations in his complaint.5 See Celotex Corp. v.


        The Court reiterates that Plaintiff was afforded ample opportunity to respond
        5

to Corizon’s motion. Not only do the Local Rules provide a motion for summary
judgment may be treated as unopposed if the non-movant does not respond, see M.D.
Fla. R. 3.01(c), the Court explicitly informed Plaintiff’s counsel that, absent
agreement from all parties that the deadlines should be extended, his failure to
respond by May 20, 2021, will result in the motions for summary judgment being
treated as unopposed, see Order (Doc. 111). Additionally, the Court’s summary
judgment notice (Doc. 106) provides the same caution. That notice provides as follows,
as to any filed motions for summary judgment:
              (1) failing to respond to these motion(s) will indicate that
              the motion(s) are not opposed; (2) all material facts
              asserted by the movant in the motion(s) will be considered
                                           12
Catrett, 477 U.S. 317, 324 (“Rule 56(e) permits a proper summary judgment

motion to be opposed by any of the kinds of evidentiary materials listed in Rule

56(c), except the mere pleadings themselves.”). “[M]ere conclusions and

unsupported factual allegations are legally insufficient to defeat a summary

judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005). As

such, Corizon’s motion for summary judgment is due to be granted.

      Accordingly, it is now

      ORDERED:

      1.    Corizon’s motion for summary judgment (Doc. 105) is GRANTED.

Judgment in favor of Corizon will be withheld pending adjudication of the

action as a whole. See Fed. R. Civ. P. 54.

      2.    Defendants     Massee,     Sailee,    Saylor,   Bickerstaff,    Burnett,

Guitherman, Phillips, Stephen, and Powell’s motion for summary judgment

(Doc. 107) is DENIED as moot.

      3.    Plaintiff’s motion to extend the deadlines, joined by all Defendants

except Corizon (Doc. 113), is GRANTED to the extent the Court vacates the

amended case management and scheduling order (Doc. 94).



            to be admitted by you unless controverted by proper
            evidentiary materials (counter-affidavits, depositions,
            exhibits, etc.) filed by you; and (3) you may not rely solely
            on the allegations of the issue pleadings (e.g., complaint,
            answer, etc.) in opposing these motion(s).
                                         13
        4.   If Plaintiff’s counsel intends to withdraw, he must file a proper

motion no later than August 16, 2021.

        5.   If Plaintiff’s counsel does not move to withdraw from the case, he

and counsel for the remaining Defendants shall submit a joint proposed case

management report by August 16, 2021, with reasonable deadlines for the

completion of discovery, disclosure of expert reports, mediation, and the filing

of dispositive motions, such that this case can be tried by February 2022.

        DONE AND ORDERED at Jacksonville, Florida, this 14th day of July

2021.




Jax-6
c:
Counsel of Record




                                      14
